Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 29 January 2020.  Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, US Patent No. 8,284,157 (Markovic) which is considered one of the closest prior art of record, discloses a techniques for enhancing the use of a motion capture system.  A motion capture system tracks movement and audio inputs from a person in a physical space, and provides the inputs to an application, which displays a virtual space on a display. Bodily movements can be used to define traits of an avatar in the virtual space. The person can be directed to perform the movements by a coaching avatar, or visual or audio cues in the virtual space. The application can respond to the detected movements and voice commands or voice volume of the person to define avatar traits and initiate pre-scripted audio-visual events in the virtual space to provide an entertaining experience. A performance in the virtual space can be captured and played back with automatic modifications, such as alterations to the avatar's voice or appearance, or modifications made by another person. See Fig.5A and steps 502 that directs a person in a virtual reality environment according to an audio/visual or visual output of an application. A direction can include a specific instruction, or something less specific, such as a hint. For example, a person can be directed to execute a specific bodily movement, such as raising one or both arms up or 
In analogous art of graphical user interface management US Patent Application No. 2017/0046906 (Hilbert) discloses a gaming system with a video controller 370 that 
However, the combination of Markovic in view of Hilbert fail to disclose mirroring the characteristics and movements or sounds of a first character (first user) into a second character (second user) simultaneously as disclose by the limitations: “… record second motion capture information that characterizes the motion and/or the sound made by the first user as the first user virtually embodies the second character, wherein the second motion capture information is captured in a manner such that actions of the first user are manifested by the second character contemporaneously with the actions of the first user manifested by the first character within the compiled virtual reality scene ... ”.
For at least the reasons above, Claim 1 is patentably distinguishable over each of these references alone or in combination. Similar rationale is also applied to Claim 11 that contains similar limitations as Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DARRIN HOPE

Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173